                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                 :
                                         :
   v.                                    :      3:18-CR-00378
                                         :      (JUDGE MARIANI)
JARRETT EDMONDS                          :
                                         :
             Defendant.                  :

                                        ORDER

        AND NOW, THIS 3RD DAY OF APRIL, 2020, for the reasons set forth in this

Court’s accompanying memorandum opinion, IT IS HEREBY ORDERED THAT:

    1. Defendant Jarrett Edmonds’ objection to the Pre-Sentence Report’s

         recommendation that Defendant be deemed a career offender due to his New

         Jersey conviction for aggravated assault is SUSTAINED.

    2. A sentencing hearing will be scheduled by further order of the Court.




                                                       __s/ Robert D. Mariani______
                                                       Robert D. Mariani
                                                       United States District Judge
